DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (in this instance, [0002]-[0004] of amended specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0005] of instant specification, which notes that Fig. 1 was taken from an article by Nguyen and Savinell).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., (US20160043425, cited on IDS dated 11/11/2019) hereinafter Anderson.
Regarding Claims 6-8, Anderson discloses a redox flow battery (Anderson Abstract), which is the same as a reduction-oxidation flow battery, comprising: a first anode reservoir “165” (Anderson [0023], Fig. 1), reading on a first electrolyte storage tank, configured to store an anode side electrolyte, (Anderson [0023]) or anolyte and a second cathode reservoir “155” (Anderson [0023], Fig. 1), reading on a second electrolyte storage tank, configured to store a cathode side electrolyte, (Anderson [0023]) or catholyte, wherein a same polyoxometalate (POM) redox active species is used for both the anolyte and the catholyte (Anderson [0024]), the same polyoxometalate species comprising as a nonlimiting example SiV3W9O40 (Anderson [0026]): reading on the claimed XWiTj-Ok wherein X=Si; T=V; i=9, falling within the range of 9 to 14 of claim 1 and also reading on Claim 7; j=3, falling within the range of 1 to 3 of claim 1 and also reading on Claim 8, and k=40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US20160043425, cited on IDS dated 11/11/2019) hereinafter Anderson, as applied to claim 6 above, and further in view of Creeth et al., (US20150349342, cited on IDS dated 11/11/2019), hereinafter Creeth.
Regarding Claim 9, Anderson discloses all of the claim limitations as set forth above. Anderson discloses a polyoxometalate species SiV3W9O40
In a similar field of endeavor as it pertains to polyoxometalate compounds used in redox flow batteries (Creeth Abstract), Creeth teaches a similar compound Xa[ZbMcOd] (Creeth [0035]) where X may include hydrogen, Z is preferably silicon (Si) (Creeth [0042]), M includes tungsten (W) and vanadium (V)(Creeth [0043]), c is preferably 12 (Creeth [0039]), (which corresponds to claimed i+j), and d (which corresponds to claimed “k”) is most preferably 34 to 40 (Creeth [0040]), encompassing the claimed value of k=34. Creeth teaches that tungsten polyoxometalates with silicon demonstrate more reversible electrochemical properties at a higher potential compared to other polyoxometalates (Creeth [0042]) and the preferred ranges are taken to be suitable species of polyoxometalate compounds for use in redox batteries. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the redox flow battery polyoxometalate compound of Anderson to include a k value of 34 as taught by Creeth in order to provide a suitable polyoxometallate species having improved electrochemical properties at a higher potential. Furthermore, the skilled artisan would have a reasonable expectation that any such species would provide suitable results in a redox battery electrolyte.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US20160043425, cited on IDS dated 11/11/2019) hereinafter Anderson, as applied to claim 6 above, and further in view of Kummer et al., (US4396687) hereinafter Kummer.
Regarding Claim 10, Anderson discloses all of the claim limitations as set forth above. Anderson further discloses an example wherein an aqueous supporting electrolyte of H2SO4 is used (Anderson [0039]) but does not provide an example wherein with a supporting electrolyte of one or a mixture of any of Na2SO4, Li2SO4, LiCH3COO, NaCH3COO, or H3PO4 is used. 
In a similar field of endeavor as it pertains to redox cells (Kummer Abstract), comprising a polyoxometalate, specifically a polyoxometalate containing tungsten and silicon (Kummer col. 6 lines 1-3PO4 with H2SO4 (Kummer col. 7 lines 40-47) and are taken to be suitable equivalents for the same purpose of acidifying the electrolyte (Kummer col. 7 lines 40-47).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the redox flow battery of Anderson to replace the H2SO4 with H3PO4 as taught by Kummer in order to provide an acidifying supporting electrolyte to the polyoxometalate electrolyte material. Furthermore, since these are taken to be art recognized equivalents for the same purpose (See MPEP 2144.06(II)), the skilled artisan would have a reasonable expectation of success in swapping one known acidifying supporting electrolyte for another. 

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin (US20160126576) discloses a polyoxometalate for a fuel cell (Martin Abstract) comprising a polyoxometalate by the formula Xa[ZbMcOd] (Martin [0054]) wherein Z may be Si, P, Ge, or Al (Martin [0057]), M may be W and Mn, Fe, V, Cr, Co (Martin [0058]), and c is preferably 34-40 (Martin [0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722            


/Magali P Slawski/Primary Examiner, Art Unit 1721